Name: 2008/77/EC: Commission Decision of 25 January 2008 approving the plans for 2008 for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (notified under document number C(2008) 270)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  means of agricultural production;  natural environment
 Date Published: 2008-01-26

 26.1.2008 EN Official Journal of the European Union L 23/28 COMMISSION DECISION of 25 January 2008 approving the plans for 2008 for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (notified under document number C(2008) 270) (Only the Bulgarian text is authentic) (2008/77/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular the second subparagraph of Article 16(1) and the fourth subparagraph of Article 20(2) thereof, Whereas: (1) Directive 2001/89/EC introduces minimum Community measures for the control of classical swine fever. Those measures include the provision that Member States are to submit to the Commission, following the confirmation of a primary case of classical swine fever in feral pigs, a plan of the measures to eradicate that disease. That Directive also contains provisions concerning the emergency vaccination of feral pigs. (2) Classical swine fever is present in feral pigs in Bulgaria. (3) Bulgaria has put in place a programme to survey and control classical swine fever in the whole territory of that Member State. That programme is still ongoing. (4) Commission Decision 2006/800/EC of 23 November 2006 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease in Bulgaria (2) was adopted as one of a number of measures to combat classical swine fever. Decision 2006/800/EC applies until 31 December 2007. (5) Bulgaria submitted to the Commission for approval on 15 October 2007 a plan for 2008 for the eradication of classical swine fever in feral pigs and a plan for the emergency vaccination of such pigs in the whole territory of that Member State. (6) Those plans submitted by Bulgaria have been examined by the Commission and found to comply with Directive 2001/89/EC. Accordingly, they should be approved. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Plan for the eradication of classical swine fever in feral pigs The plan submitted by Bulgaria to the Commission on 15 October 2007 for the eradication of classical swine fever in feral pigs, in the area as set out in point 1 of the Annex, is approved. Article 2 Plan for the emergency vaccination against classical swine fever of feral pigs The plan submitted by Bulgaria to the Commission on 15 October 2007 for the emergency vaccination against classical swine fever of feral pigs, in the area as set out in point 2 of the Annex, is approved. Article 3 Compliance Bulgaria shall take the necessary measures to comply with this Decision and publish those measures. It shall immediately inform the Commission thereof. Article 4 Applicability This Decision shall apply from 1 January 2008 until 31 December 2008. Article 5 Addressee This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 25 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 325, 24.11.2006, p. 35. Decision as amended by Decision 2007/624/EC (OJ L 253, 28.9.2007, p. 43). ANNEX 1. Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented: The whole territory of Bulgaria 2. Areas where the plan for the emergency vaccination against classical swine fever of feral pigs is to be implemented: The whole territory of Bulgaria